DETAILED ACTION
Claims 1-20 are pending.
Claims 1-4 and 6 are rejected, and claims 5 and 7-20 are objected to.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority (FR1907628, filed 07/08/2019) under 35 U.S.C. 119 (a)-(d).

Claim Objections
Claims 2, 4, 9, 14-15 and 20 are objected to because of the following informalities:  
Claim 2, line 2, to ensure proper antecedent basis and clarity, it is suggested to amend “biotite” to “the biotite”.
Claim 4, line 3, to ensure proper antecedent basis and clarity, it is suggested to amend “water” to “the water”.
Claim 9, line 1, to ensure proper antecedent basis and clarity, it is suggested to amend “A method” to “The method”.
Claim 9, line 4, to ensure proper antecedent basis and clarity, it is suggested to amend “the temperatures” to “temperatures”.
Claim 14, line 3, to ensure proper antecedent basis and clarity, it is suggested to amend “the mineral” to “the at least one mineral”.
Claim 14, line 3, to ensure proper antecedent basis and clarity, it is suggested to amend “cleavages of biotite” to “the cleavages of the biotite”.
Claim 15, line 2, to ensure proper antecedent basis and clarity, it is suggested to amend “the mineral extracted” to “the extracted mineral”.
Claim 20, line 2, to ensure proper antecedent basis and clarity, it is suggested to amend “the cleavages” to “cleavages”.

Appropriate correction is required.
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torres et al., A novel method to quantify bioavailable elements and mobile ATP on rock surfaces and lichens, AIMS Geosciences, 2 (3): 245-258, 2016 (Torres).
Regarding claim 1, Torres discloses granite specimens were treated by freezing and thawing; Figure 4 shows the sodium concentrations in the samples before and after several freeze-thaw cycles; the samples from spots dominated by biotite generally released higher sodium (i.e., extracting a mineral) concentration than other spots (reading upon a method for extracting a mineral contained in biotite, characterized in that the method comprises a step of freezing the biotite, followed by a step of thawing the biotite.) (Torres, page 251, bottom paragraph).

Regarding claim 4, as applied to claim 1, Torres further discloses the granite samples (granite samples comprise biotite according to Torres, page 247, 1st paragraph) were placed in plastic boxes filled with pure water up to 1 cm below the freshly broken surface for the duration of six hours; care was taken not to submerge the surface to be sampled in water to avoid the removal of readily available ions; the assembly was placed in a desiccator (without drying agent) and a vacuum applied causing the pore spaces of the granite sample to fill with water, thus humidifying the granites completely; the water-saturated granite specimen were either stored in the clean bench for drying or frozen at -20 °C for 24 h (reading upon wherein the biotite is brought into contact with water, prior to the freezing and thawing steps, and are kept in contact with water during the freezing step); for thawing, the granite samples were placed back into the clean bench at room temperature for another 24 h (i.e., water would be in contact with the granite samples during thawing) (reading upon are kept in contact with water during at least part of the thawing step) (Torres, page 247, 3rd paragraph).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Torres.
Regarding claims 2-3, as applied to claim 1, given that Torres teaches identical or substantially identical process steps, i.e., freezing following by thawing and using identical or substantially identical material, i.e., biotite, it is clear that it would necessarily and inherently present that mineral contained in cleavages of the biotite would be extracted and the mineral is chosen from the following minerals: potassium feldspar, quartz, plagioclase and prehnite. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
It would have been obvious to one of ordinary skill in the art to use the method to Torres to extract mineral is contained in the cleavage or mineral chosen from the following minerals: potassium feldspar, quartz, plagioclase and prehnite, which are necessarily present in biotite, with reasonable expectation of success, and thereby arrive at the claimed inventions.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Torres as applied to claim 1 above, and further in view of Dara, How long does it take for water to freeze, 2018 (Dara).
Regarding claim 6, as applied to claim 1, Torres does not explicitly disclose wherein the freezing step is carried out at a temperature of up to -40°C.
With respect to the difference, Dara teaches how long it takes for water to freeze (Dara, page 1, Page 1, Title). Dara specifically teaches the answer (i.e., how long it takes for water to freeze) depends one three things including how cold the things (i.e., environment) is (Dara, page 1, Answer Section, 1st paragraph).
As Dara expressly teaches, imagine two glasses with the same amount of water in them, and the water is at the same temperature, imagine putting one outside on a really really cold day in Georgia, and having a friend in Alaska put one outside on the same day, since it would be so much colder in Alaska, the glass of water there would freeze before the one in Georgia (i.e., water freeze faster at lower temperature).
Dara is analogous art as Dara is drawn to freezing of water.
In light of the motivation of using lower temperature for water to freeze, as taught by Dara, it therefore would have been obvious to a person of ordinary skill in the art to use a lower temperature, in the freezing of the granite samples of Dara, in order to freeze the water-saturated granite specimen faster.
Although there are no disclosures on the freezing temperature of up to -40°C as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the freezing temperature, including over the amounts presently claimed, and thereby arrive at the claimed invention.
	


Allowable Subject Matter
Claims 5 and 7-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, neither Torres nor Dara discloses or suggests wherein the thawing step takes place in a freeze dryer, as presently claimed.
Regarding claims 7-8, neither Torres nor Dara discloses or suggests wherein the thawing of the biotite takes place at approximately 1 mbar.
Regarding claims 9-11 and 16-19, neither Torres nor Dara discloses or suggests wherein the thawing step lasts from 36 to 76 hours, during which the temperatures of the biotite and of the water are gradually raised to a temperature ranging from 18 to 25°C, under a pressure of approximately 1 mbar.
Regarding claim 12, neither Torres nor Dara discloses or suggests wherein the thawing of the biotite is a lyophilization.
Regarding claims 13 and 20, neither Torres nor Dara discloses or suggests further comprising a step of releasing the minerals contained in the biotite, by subjecting the biotite to vibrations large enough to release the minerals.
Regarding claims 14-15, neither Torres nor Dara discloses or suggests a method for characterizing a paleoalteration, characterized in that at least one mineral is studied that is contained in cleavages of biotite extracted from an at least partially altered felsic rock, in which method the mineral contained in cleavages of biotite is extracted using the extraction method according to claim 1, and the characterization of the paleoalteration is carried out by studying the extracted mineral.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                         
/SHENG H DAVIS/Primary Examiner, Art Unit 1732